RPM DENTAL, INC. 3, SUITE 200 LEXINGTON, KENTUCKY 40509 (859) 552-6204 May 4, 2011 U.S. Securities & Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: RPM Dental, Inc. File No. 333-168895 Dear Sir/Madam: Request is hereby made for the acceleration of the effective date of our Registration Statement on Form S-1/A, File No. 333-168895, to 12:00 P.M. on Friday, May 6, 2011 or as soon as practicable thereafter. The Company acknowledges that: o should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; o the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and o the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, RPM DENTAL, INC. By:/s/ Josh Morita Josh Morita Chief Executive Officer
